                                                   UNITED STATES DISTRICT COURT
                                                   EASTERN DISTRICT OF LOUISIANA


  KARLA C. CHAISSON                                                           CIVIL ACTION

  VERSUS                                                                      NO. 18-11859

  JENNIFER R. ALLEN, et al.                                                   SECTION: M (2)




                                                           ORDER & REASONS

             On February 6, 2019, defendant-in-reconvention the United States of America (“USA”)

filed a motion to dismiss seeking dismissal of the reconventional demand filed by plaintiff-in-

reconvention Jennifer R. Allen (“Allen”) on the grounds that Allen failed to exhaust her

administrative remedies before instituting a civil action against the USA pursuant to the Federal

Tort Claims Act (“FTCA”), 28 U.S.C. §§ 1346(b), 2671-2680.1 The motion was set for submission

on February 28, 2019.2 Local Rule 7.5 of the United States District Court for the Eastern District

of Louisiana requires that a memorandum in opposition to a motion must be filed no later than

eight days before the noticed submission date. Allen, who is represented by counsel, has not filed

a memorandum in opposition to the aforementioned motion to dismiss.

             Accordingly, because the motion to dismiss is unopposed, and it appearing to the Court

that the motion has merit,3

             IT IS ORDERED that the USA’s motion to dismiss Allen’s reconventional demand is

GRANTED, and Allen’s claims against the USA are dismissed without prejudice.




																																																								
             1
           R. Doc. 74.
             2
           R. Doc. 74-9.
         3
           Exhaustion of administrative remedies is a jurisdictional prerequisite for bringing FTCA claims in federal
court that cannot be waived. Coleman v. United States, 912 F.3d 824, 834 (5th Cir. 2019)
             IT IS FURTHER ORDERED that this matter is REMANDED to the 32nd Judicial District

Court, Parish of Terrebonne, State of Louisiana.4


             New Orleans, Louisiana, this 1st day of April, 2019.




                                                                 ________________________________
                                                                 BARRY W. ASHE
                                                                 UNITED STATES DISTRICT JUDGE




																																																								
             4
           Allen’s claims against the USA were the basis for this Court’s subject-matter jurisdiction. R. Doc. 1.
Because those claims are dismissed, this Court declines to exercise supplemental jurisdiction of the remaining state
law claims between Chaisson and Allen. 28 U.S.C. § 1367. “‘District courts enjoy wide discretion in determining
whether to retain supplemental jurisdiction over a state claim once all federal claims are dismissed.’” Heggemeier v.
Caldwell Cty., 826 F.3d 861, 872 (5th Cir. 2016) (quoting Noble v. White, 996 F.2d 797, 799 (5th Cir. 1993)). Based
on “common law factors of judicial economy, convenience, fairness, and comity,” the Fifth Circuit has “elucidated
the general rule that ‘a [district] court should decline to exercise jurisdiction over remaining state-law claims when all
federal-law claims are eliminated before trial.’” Id. (quoting Brookshire Bros. Holding, Inc. v. Dayco Prods., Inc.,
554 F.3d 595, 602 (5th Cir. 2009)).

                                                            2	
	
